COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Houston Northwest Partners, Ltd., d/b/a Houston Northwest Medical
                          Center v. Cindy Mazza, Individually and as Representative of the
                          Estate of Phillip Mazza, and Christopher Alan Mazza, Jennifer Lynn
                          Mazza and Ruth Mazza

Appellate case number:    01-12-00188-CV

Trial court case number: 0871267

Trial court:              11th District Court of Harris County

       Appellant’s motion to dismiss is denied without prejudice to the refiling of a joint motion
of appellant and appellees detailing which portions of the judgment they agree should be
vacated. We order appellant and appellees to serve the motion on all parties to the judgment
regardless of whether they are parties to this appeal, including Philip Katz, M.D.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 5, 2012